DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 5, 11, and 15-16 objected to because of the following informalities:  
In claim 1, line 3, after “materials” please delete “is” and insert –have--.
In claim 1, line 3, after “composition” please delete “of” and insert –satisfying--.
In claim 1, second to last line, after “each of” please insert –the--.
In claim 2, fifth to last line, before “sum” please insert –a—.
In claim 2, fifth to last line, after “sum of” please insert –the--.
In claim 5, line 4, after “materials” please delete “is” and insert –have--.
In claim 5, line 4, after “composition” please delete “of” and insert –satisfying--.
In claim 5, last line, after “each of” please insert –the--.
In claim 11, line 13, after “heat” please delete “treatment of” and insert –treating--.
In claim 11, line 18, after “each of” please insert –the--.
In claim 11, line 22, after “materials” please delete “is” and insert –have--.
In claim 11, line 22, after “composition” please delete “of” and insert –satisfying--.
In claim 11, last line, after “each of” please insert –the--.
In claim 15, line 2, after “process” please delete “comprising reacting” and insert –comprises--.
In claim 16, line 1, after “reacting” please insert –in--.

Appropriate correction is required.
The prosecution of this case is closed except for consideration of the above matters.
Allowable Subject Matter
Claims 1-16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art fails to disclose or adequately suggest the kit as instantly claimed. The closest prior art reference may be considered to be Reesink et al. (US 2011/0167837) and Brueck et al. (US 2011/0220838), as cited in the IDS dated 2/27/2019, which both disclose magnetocaloric materials having compositions that overlap with the instantly claimed formula (I) (Reesink et al.: Abstract, Brueck et al.: Abstract). However, neither Reesink et al. nor Brueck et al. teaches or fairly suggest a kit having 2 or more magnetocaloric materials having identical compositions as well as Curie temperatures that differ by from each of the other magnetocaloric materials by at least 0.5 K, as required by claim 1. Other close prior art references, Carroll ‘171 (US 2014/0202171), as cited in the IDS dated 2/27/2019, and Carroll ‘407 (US 8,763,407), as cited in the IDS dated 2/27/2019, disclose cascades (i.e., kits) of magnetocaloric materials having different Curie temperatures, but with different compositions (Carroll ‘171: [0155], Carroll ‘407: col. 11 ln. 50-57). The prior art of record fails to set forth a prima facie case of obviousness either alone or in combination. 
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-16 are either dependent on claim 1 or require all of the limitations of claim 1, and are thus also distinct over the teachings of the prior art.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claims 1-2, 5, 11, and 15-16 are objected to, as detailed above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734